Title: To George Washington from Tobias Lear, 7 December 1795
From: Lear, Tobias
To: Washington, George


          
            Washington [D.C.], Decr 7th 1795Monday Evening
            My dear Sir,
          
          I have this moment returned from Annapolis, and had the happiness to meet your aceptable & respectable favors of the 30th of Novr and the 2d of Decr with their enclosures.
          As it is within a few hours of the closing of the mail it is not in my power to give a decided answer to Mr Myers’ proposition for superintending the works of the Potomac Company; but before the next mail, I will see the Directors, and be able to write decidedly on the subject.
          The object of my trip to Annapolis (which was very sudden) was to press the passing of an act to aid the Company in completing their additional shares: as Genl Forrest had informed

that the Report of the Committee on that business had been rejected by the House. It was, upon a proper representation, accepted on Wednesday last, and a bill brot in, agreeably to our wishes, which had the first reading on Wednesday, and was made the order of the day on Saturday last, for a decision; but was postponed ’till tuesday, to enable the House to go through a judiciary bill which they took up on friday and did not finish. As it was with the greatest inconvenience that I could leave my own affairs to go to Annapolis on Tuesday, it was not possible for me to wait ’till the decision on Tuesday next; neither do I think it was necessary; as I had given to Mr Pinckney and Mr Phillip Key, in the House, and to Mr Carroll & Dr McHenry, in the Senate, the fullest information on the subject, and am assured of their best exertions, and had the best opportunity of making favorable impressions on many of the members of both Houses, who are considered as most influential—The State of Maryland, will probably take 40 shares, and I have no doubt, in such event, of the other shares being taken by individuals. From the other State I have no expectations.
          Fanny (who did not get her letter ’till just now) unites with me in most respectful & affectionate remembrances to Mrs Washington & yourself—and to our friends in the family. Mr B. Bassett & his lady have been with us for sometime past—on their way to Philadelphia. She and the Servants have been inoculated for the Small pox, and are well over it. Mrs B. is yet unwell; but expects to be able to travel in a short time. With sentiments of the purest respect, and most sincere attachment I have the honor to be my dear sir, your obliged & most affectinte friend
          
            Tobias Lear
          
        